Case 1:18-cv-00313-CFC-CJB Document 52 Filed 10/10/19 Page 1 of 2 PageID #: 950




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KOKI HOLDINGS CO., LTD.,                        )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )            C.A. No. 18-313 (CFC)
                                                 )
 KYOCERA SENCO INDUSTRIAL                        )
 TOOLS, INC.,                                    )
                                                 )
        Defendant.                               )


                      [PROPOSED] CLAIM CONSTRUCTION ORDER

        WHEREAS, Plaintiff Koki Holdings Co. Ltd. (“Koki Holdings”) and Defendant Kyocera

 Senco Industrial Tools, Inc. (“Kyocera Senco”) each submitted briefing and made appearances

 on October 2, 2019 in support of their respective claim construction positions.

        Having considered the submissions of the parties, the arguments of counsel, and for the

 reasons articulated by the Court at the October 2, 2019 hearing, the Court adopts the following

 constructions:

                  CLAIM TERM                                   COURT’S CONSTRUCTION
 “push portion”                                      Means-plus-function claim term subject to 35
                                                     U.S.C. §112, ¶6
 U.S. RE42,987, claims 14-19
                                                     Structure: “safety portion 12 that is
                                                     mechanically coupled to trigger 11, the safety
                                                     portion 12 consisting of upper safety portion
                                                     20, cam member 21, and lower safety portion
                                                     22”

                                                     Function: “operation of the trigger switch is
                                                     enabled when the end of the push portion is
                                                     prevented from moving downward”
Case 1:18-cv-00313-CFC-CJB Document 52 Filed 10/10/19 Page 2 of 2 PageID #: 951




                 CLAIM TERM                                COURT’S CONSTRUCTION
 “a trigger valve exterior frame to which the    “a trigger valve exterior frame connected to
 main valve control channel is fluidly           the main valve control channel such that fluid
 connected”                                      can pass between the trigger valve and the
                                                 main control valve channel”
 U.S. 7,156,012, claims 2-4
 “closed end formed by joining of the two        “closed end formed by joining of the two
 opposing walls”                                 opposing walls”

 U.S. 7,325,709, claims 1, 5, 8-10, and 14
 “a handle portion extending from the            “a handle portion extending from a separate
 housing”                                        and distinct housing”

 U.S. 8,118,204, claims 12, 13, and 15
 “the battery pack having an extending portion   “the battery pack has an extending portion
 extending from the housing”                     that attaches to a portion of the housing”

 U.S. 8,118,204, claims 12, 13, and 15
 “a bottom view”                                 “a view that is perpendicular to the side view”

 U.S. 8,118,204, claims 12, 13, and 15


 SO ORDERED this _____ day of October, 2019


                                        ___________________________________
                                        UNITED STATES DISTRICT JUDGE




                                                 2
